       Case 1:16-cv-07552-JGK-OTW Document 229 Filed 10/07/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
DANIEL RIVERA,
                                                                 :
                                         Plaintiff,              :   No. 16-CV-7552 (JGK) (OTW)
                                                                 :
                     -against-                                   :            ORDER
                                                                 :
HOME DEPOT U.S.A. INC.,                                          :
                                                                 :
      Defendant and Third-Party Plaintiff,                       :
                                                                 :
                     -against-
                                                                 :
BRYAN’S HOME IMPROVEMENT CORP.,                                  :
                                                                 :
                        Third-Party Defendant.                   :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed Defendant/Third-Party Plaintiff Home Depot U.S.A., Inc’s

(“Home Depot”) letter motion for leave to file a sur-sur-reply to its motion for attorney’s fees.

(ECF 222). Home Depot’s asserted basis for filing a sur-sur-reply is to clarify that Home Depot is

not disputing that New York law governs its request for Phase 1 fees. (Id.) Although the Court

will consider Home Depot’s acknowledgment of the agreement on that issue, a sur-sur-reply is

unnecessary to make that point. Accordingly, Home Depot’s request to file its sur-sur-reply is

DENIED, and the Clerk is directed to close ECF 222.

         Further, because Home Depot has now satisfied Plaintiff Daniel Rivera’s (“Plaintiff”)

judgment against Home Depot, ECF 226, Home Depot’s motions to stay execution of Plaintiff’s

judgment against it are denied as moot. Accordingly, the Clerk is directed to close ECF 189 and
       Case 1:16-cv-07552-JGK-OTW Document 229 Filed 10/07/19 Page 2 of 2



190.


        SO ORDERED.



                                                s/ Ona T. Wang
Dated: October 7, 2019                                     Ona T. Wang
       New York, New York                         United States Magistrate Judge




                                       2
